DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim(s) 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “productivity document”, new subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
For the purpose of this examination, consistent with paragraph [0028] of applicant’s written disclosure, examiner construes “productivity document” as a document which may include any file associated with a user of an email client 114. For example, a document may include a word document, a spreadsheet, an electronic slide presentation, an email, a chat conversation, and the like.
Response to Amendment
	Claims 1-5,8-13 and 16-20 are amended.
	Claims 1-20 are pending.
Applicant’s Arguments/Remarks regarding rejections of claims 1-20 under 35 USC § 102 filed on 07/05/2022, pages 7-9 have been fully considered but are not persuasive.
Applicant’s arguments (Examiner emphasis underline)
Argument #1: (Summary of page 7)

Applicant argues that Claim 1 as amended recites, in part, identifying heterogeneous content in one or more data sources, wherein the heterogeneous content includes a productivity document, and creating a first class object that, when selected, causes an instance of the productivity document to be opened. Linnamaki fails to disclose at least these aspects of amended claim 1.

Response:

Examiner, respectfully disagrees.

In particular, the current claim which includes “a productivity document” is not supported by applicant’s written description. However, paragraph [0028] of applicant’s written description define as a document which may include any file associated with a user of an email client 114. For example, a document may include a word document, a spreadsheet, an electronic slide presentation, an email, a chat conversation, and the like. Thus, applicant’s amendment introduced a new matter, did not further narrow the claim and Linnamaki fig. 2 col. 9, lines 9-22, discloses a IMAP server 501 which reads the contents of an email from an INBOX 500 of the user and send the result to the user’s MAIL client 502. The email disclosed by Linnamaki corresponds to the “production document” as amended. 





Argument #2: (Summary of pages 7-9)

Applicant argues amended claim 1 further discloses determining, based on metadata associated with the productivity document, a position within a list of the email messages to display the first class object, and causing display of the first class object at the position within the list of the email messages. Linnamaki fails to disclose these aspects of amended claim 1 as well.

Response:

Examiner, respectfully disagrees.

Linnamaki, col. 3, lines 25-29, discloses a IMAP server 501 reads the contents of the email from an INBOX 500 of the user and sends the result to the user's MAIL client 502. The MAIL client 502 then displays the content of this email 503.email. In col. 4, lines 4-14, the position of the emails and other objects in the IMAP folder may be determined based on a date field of each of the emails or other objects. According to the IMAP protocol, the date field may be referred to as the IMAP INTERNAL DATE associated meta data). The date field or IMAP INTERNAL DATE can be manipulated by the IMAP server in the case of injected IMAP objects to keep the injected IMAP objects on top of the IMAP folder, or at any other position within the IMAP folder). Thus, Linnamaki discloses determining, based on metadata associated with the productivity document, a position within a list of the email messages to display the first class object, and causing display of the first class object at the position within the list of the email messages.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-7,9,11-15,16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linnamaki et al. (US 9,531,785 B1).

Regarding claim 1, Linnamaki discloses a computer-implemented method for integrating first class objects (advertising, promotions, service alerts or any other content) with email messages in an email inbox of an email client (Linnamaki, [Abstract] discloses a method to inject ad-hoc IMAP objects into results of IMAP commands. These IMAP objects may appear in the inbox or in any other IMAP user folder of a user on any IMAP capable device, and may feel like an Email to the user, although the IMAP objects were never sent over an SMTP server or protocol. Information that is stored in these IMAP objects can include advertising, promotions, service alerts or any other content) the method comprising:
identifying, heterogeneous content (IMAP objects can include emails, advertising, promotions, service alerts or any other content and IMAP folder) in one or more data sources (Linnamaki, [Abstract] discloses a method to inject ad-hoc IMAP objects into results of IMAP commands. These IMAP objects may appear in the inbox or in any other IMAP user folder of a user on any IMAP capable device, and may feel like an Email to the user, although the IMAP objects were never sent over an SMTP server or protocol. Information that is stored in these IMAP objects can include advertising, promotions, service alerts or any other content. Col. 3, lines 56-65, discloses a list of emails in an IMAP folder as a source of heterogeneous content. To display a user's list of emails in an IMAP folder of the user, a MAIL client on a client device of the user sends a request to the IMAP server for the list of emails in the IMAP folder, which may be referred to as an IMAP folder content list. The request may be implemented as a FETCH command according to the IMAP protocol and may include a user identifier (ID) that uniquely identifies the user. In response to the request, the IMAP server may collect the list of all emails for the user ID and IMAP folder and may prepare the list to be sent to the MAIL client); 
wherein the heterogeneous content includes a productivity document  (list of emails in an IMAP folder) (Linnamaki, Col. 3, lines 56-65, discloses a list of emails in an IMAP folder as a source of heterogeneous content. To display a user's list of emails in an IMAP folder of the user, a MAIL client on a client device of the user sends a request to the IMAP server for the list of emails in the IMAP folder, which may be referred to as an IMAP folder content list. The request may be implemented as a FETCH command according to the IMAP protocol and may include a user identifier (ID) that uniquely identifies the user. In response to the request, the IMAP server may collect the list of all emails for the user ID and IMAP folder and may prepare the list to be sent to the MAIL client);
creating a first class object (IMAP object/list of emails in an IMAP folder) that, when selected, causes an instance of the productivity document (MAIL client 502 displays/opens the content of this email 503.email) to be opened (IMAP objects 600) (Linnamaki, col. 3, lines 25-29, Each IMAP object may include a template to allow creation of the personalized messages from the IMAP objects using user-specific information collected from an appropriate source. Templates can include one or more of name, age, or other user-specific information. Fig. 5, col. 9, lines 5-16, discloses when the user wants to read an email, the MAIL client 502 requests the contents of the email from an IMAP server 501. The IMAP server 501 may include or correspond to the IMAP server 201 of FIG. 2. The IMAP server 501 reads the contents of the email from an INBOX 500 of the user and sends the result to the user's MAIL client 502. The MAIL client 502 then displays the content of this email 503.email. Col. 9, lines 32- 48, discloses a MAIL client 607 requesting a list of emails of the user's INBOX 602 (or other IMAP user folder) from the IMAP server 606. The MAIL client 607 may include or correspond to the email client 200 of FIG. 2. In response to the request, the object filter 601 collects (e.g., reads) the available injectable IMAP objects 600 and any available IMAP object profiles 604 and/or at least one of multiple IMAP user profiles 605. Depending on the IMAP object profiles 604 and/or the IMAP user profiles 605, the object filter 601 filters the list of all injectable IMAP objects 600 down to a reduced list (creating a reduced list of first class objects) of one or more injectable IMAP objects and delivers it to the IMAP process 603);
determining, based on metadata (IMAP INTERNAL DATE) associated with the productivity document (emails or other objects), a position within (position within the IMAP folder) a list of the email messages to display the first class object (Linnamaki, Col. 4, lines 4-14, discloses that the position of the emails and other objects in the IMAP folder may be determined based on a date field of each of the emails or other objects. According to the IMAP protocol, the date field may be referred to as the IMAP INTERNAL DATE. The date field or IMAP INTERNAL DATE can be manipulated by the IMAP server in the case of injected IMAP objects to keep the injected IMAP objects on top of the IMAP folder, or at any other position within the IMAP folder); and
causing display of the first class object at the position within the list of the email messages (Linnamaki, col. 3, lines 25-29, the IMAP server 501 reads the contents of the email from an INBOX 500 of the user and sends the result to the user's MAIL client 502. The MAIL client 502 then displays the content of this email 503.email. Col. 4, lines 4-14, discloses that the position of the emails and other objects in the IMAP folder may be determined based on a date field of each of the emails or other objects. According to the IMAP protocol, the date field may be referred to as the IMAP INTERNAL DATE. The date field or IMAP INTERNAL DATE can be manipulated by the IMAP server in the case of injected IMAP objects to keep the injected IMAP objects on top of the IMAP folder, or at any other position within the IMAP folder).

Regarding claim 3, Linnamaki discloses the computer-implemented method of claim 1, wherein receiving, at the email client, the heterogeneous content comprises receiving the heterogeneous content (IMAP objects 600) via an application programming interface (API) of a data source of the one or more data sources (fig. 4 &8, IMAP server 403/826) (Linnamaki, fig. 4 & 8, Col. 11, lines 31-42, discloses the application 822 may include an IMAP server 826 that is arranged to retrieve IMAP folder content lists for MAIL clients and synchronize the IMAP folder content lists with the MAIL clients, as described herein. The program data 824 may include profile data (e.g., IMAP object profiles and/or IMAP user profiles) and/or injectable IMAP objects as is described herein, or other IMAP data. In some embodiments, the application 822 may be arranged to operate with the program data 824 on the operating system 820 such that injection of IMAP objects).

Regarding claim 4, Linnamaki discloses the computer-implemented method of claim 1, wherein the first class object (IMAP objects) comprises a command set which includes a command to open (display) the instance of the productivity document (IMAP commands/display a user's list of emails in an IMAP folder) (Linnamaki, [Abstract], discloses a method to inject ad-hoc IMAP objects into results of IMAP commands. These IMAP objects may appear in the inbox or in any other IMAP user folder of a user on any IMAP capable device’ Col. 3, lines 56-62, to display a user's list of emails in an IMAP folder of the user, a MAIL client on a client device of the user sends a request to the IMAP server for the list of emails in the IMAP folder, which may be referred to as an IMAP folder content list. The request may be implemented as a FETCH command according to the IMAP protocol and may include a user identifier (ID) that uniquely identifies the user).


Regarding claim 5, Linnamaki discloses the computer-implemented method of claim 4, wherein the command set comprises at least one of a command for initiating an action associated with the productivity document (FETCH command), a command for modifying the first class object, and a command for injecting the first class object into a new location ([“ADD IMAP OBJECT INTO THE FOLDER LIST”]) (Linnamaki, [Abstract], Col. 6, lines 15-22, in block 102 [“ADD IMAP OBJECT INTO THE FOLDER LIST”], the IMAP server merges one or more injected IMAP objects into the user's email list. Depending on the list position, which can be defined by an IMAP object profile for the injectable IMAP object, the date header field is computed and modified in the resulting injected IMAP object to place the injected IMAP object at a position in the user's email list defined by the IMAP object profile).

Regarding claim 6, Linnamaki discloses the computer-implemented method of claim 1, but did not explicitly disclose further comprising sending a request for the heterogeneous content (IMAP objects 600) to the one or more data sources (IMAP server 403/826) (Linnamaki, [Abstract], discloses a method to inject ad-hoc IMAP objects into results of IMAP commands. These IMAP objects may appear in the inbox or in any other IMAP user folder of a user on any IMAP capable device; Col. 3, lines 56-62, To display a user's list of emails in an IMAP folder of the user, a MAIL client on a client device of the user sends a request to the IMAP server for the list of emails in the IMAP folder, which may be referred to as an IMAP folder content list. The request may be implemented as a FETCH command according to the IMAP protocol and may include a user identifier (ID) that uniquely identifies the user; Col. 6, lines 15-22, in block 102 [“ADD IMAP OBJECT INTO THE FOLDER LIST”], the IMAP server merges one or more injected IMAP objects into the user's email list. Depending on the list position, which can be defined by an IMAP object profile for the injectable IMAP object, the date header field is computed and modified in the resulting injected IMAP object to place the injected IMAP object at a position in the user's email list defined by the IMAP object profile).

Regarding claim 7, Linnamaki discloses the computer-implemented method of claim 1, wherein the type metadata includes at least one of a last modified time, a due date, an event start date, a recurring date, a complete date, a time estimate, and an activity date (Linnamaki, Col. 6, lines 15-22, in block 102 [“ADD IMAP OBJECT INTO THE FOLDER LIST”], the IMAP server merges one or more injected IMAP objects into the user's email list. Depending on the list position, which can be defined by an IMAP object profile for the injectable IMAP object, the date header field is computed and modified in the resulting injected IMAP object to place the injected IMAP object at a position in the user's email list defined by the IMAP object profile; Col. 4, lines 21-29, the position of the emails and other objects in the IMAP folder may be determined based on other criteria, such as message UID, content of FROM field, content of TO field, content of SUBJECT field, or other criteria. Whichever criteria is used, the corresponding field may be modified by the IMAP server in response to each folder update request from the MAIL client to position an injected IMAP object at any desired position (e.g., top of list, 10th position, etc.) within the IMAP folder content list).

Regarding claim(s) 9,11-15, the calms are rejected with rational similar to the rejections of claims 1,3- 7, respectively, where the device is taught by the method. 
Regarding claim(s) 16, 18-20, the calms are rejected with rational similar to the rejections of claims 1- 5, respectively, where the system is taught by the method. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2,10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linnamaki et al. (US 9,531,785 B1), in view of Chen et al. (US 8,639,552 B1).

Regarding claim 2, Linnamaki discloses the computer-implemented method of claim 1, did not explicitly disclose wherein the productivity document comprises one of a word document, a spreadsheet, and an electronic slide presentation.
Chen discloses wherein the productivity document comprises one of a word document, a spreadsheet, and an electronic slide presentation (Chen, fig. 12, col. 17, lines 10-23, discloses first class objects within an inbox of an email client, where the inbox configured to share a document (such as a text or word processing document), a digital video, a blog entry, or a forum post with one or more tasks participants associated with the task. Task participants can work on common documents, such as common word processing documents, presentation files, or spreadsheets. The task participants can edit the documents and can save the updates to the task management system 315).
One of ordinary skill in the art would have been motivated to combine Linnamaki and Chen because these teachings are from the same field of endeavor with respect to the disclosure of techniques for receiving, accessing and managing first class objects.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Chen into the method by Linnamaki, thereby creating and sharing first class objects, Chen, [Abstract].

Regarding claim(s) 10, the calm are rejected with rational similar to the rejections of claim(s) 3, where the device is taught by the method. 
Regarding claim(s) 17, the calm are rejected with rational similar to the rejections of claim(s) 3 where the system is taught by the method. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linnamaki et al. (US 9,531,785 B1), in view of Hailpern et al. (US 2016/0241499 A1)

Regarding claim 8, Linnamaki did not explicitly disclose the computer-implemented method of claim 1, further comprising: receiving a selection of the first class object and upon receiving the selection, rendering the instance of the productivity document in a reading pane of the email client.
Hailpern discloses receiving a selection (clicking on the link to the attachment document provided in the body of the email) to be read in full) of the first class object and upon receiving the selection (Hailpern, fig. 1&3, [0015] discloses an email system 115 has an inbox 120 for a user to receive emails from various parties and entities. The emails may be copied or moved to different folders (e.g., archives folders 125), enabling the user to manage his/her email intake/outtake. The email system 115 may be organized in different visual areas. [0028] Upon receiving an email with an attachment, a single sentence to summarize the contents of the attachment document is displayed, users can get a broader view of the content and decide whether the attachment document needs to be opened (i.e., by clicking on the link to the attachment document provided in the body of the email) to be read in full),
rendering the instance of the productivity document in a reading pane (a reading pane 130b) of the email client (Hailpern, [0028] upon receiving an email with an attachment, a single sentence to summarize the contents of the attachment document is displayed, users can get a broader view of the content and decide whether the attachment document needs to be opened (i.e., by clicking on the link to the attachment document provided in the body of the email) to be read in full. [0015] The email system 115 may be organized in different visual areas, such as a navigation pane 130a for the user to navigate through different folders and tools (e.g., calendar tool 135a, contacts tool 135b, and tasks tool 135c), a reading pane 130b for the user to see a list of emails in the inbox 120 and the content of an email in the list, and an actions pane 130c listing tasks that a user may perform on an email).
One of ordinary skill in the art would have been motivated to combine Linnamaki and Hailpern because these teachings are from the same field of endeavor with respect to the disclosure of techniques for receiving, accessing and managing first class objects.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Hailpern into the method by Linnamaki, thereby delivering an attachment as a summary in an email is disclosed. An attachment in an email to be sent by a sender is summarized to extract attachment highlights, Hailpern, [Abstract].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following publications show the state of the art related to the integration of email services with other data sources to create and manage first class objects.
Luzeski 	et al. (US 6,404,762 B1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.F.D/ Examiner, Art Unit 2451                                                                                                                                                                                             
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451